As a res this DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 12/3/20, with respect to the rejection(s) of claim(s) 33 and 48 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pagaila et al. US 2011/0204505, as detailed below. As a result this action is made NONFINAL
Applicant's remaining arguments filed 12/3/20 have been fully considered but they are not persuasive.
First pertaining to the rejection of claims 21, 30 and 52, it is argued that it wouldn’t be obvious to substitute Shin and/or Park in claim 21 because they build up the interconnect structure in a manner opposite to the present claims.
Please note that the substitution isn’t the “wholesale substitution” of these references.  The substitution is for their teachings that the lowermost surface of the encapsulant is substantially at the same level as the first end of the conductive pillar.  A skilled artisan knows that there are several conventionally accepted ways of forming a 
Next it is argued that prior art must be considered in their entirety (MPEP 2141.02) and therefore cannot pick and choose from the references.
Please note that a rejection based upon obviousness inherently combines portions of references.  It would be impossible to formulate a rejection under 35 USC 103 if every part of the secondary references were imported into the primary reference. In this rejection, the portion of Shin and/or Park.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Another argument presented is that Shin and Park are not equivalent techniques to Lin and therefore not combinable.
Please note that the rejection is a combination of references. It is not alleged that Shin and Park are equivalent techniques.  This rejection simply swaps out the lowermost surface being at the same level as taught on Shin and/or Park for the lowermost surface In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further it is argued that in claim 29 Shin isn’t combinable because it has different method steps.
Please note that the rejection is a combination of references.  What is imported from Shin into Lin is the claimed limitation and not any of Shin’s other method steps of forming the multilayer structure.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 46 it is argued that Shin isn’t combinable because it has different method steps. Please note that the rejection is a combination of references.  What is imported from Shin into Lin is the claimed limitation and not any of Shin’s other method steps of forming the multilayer structure.  Obviousness may be established by 
With respect to claim 47 it is argued that Shin isn’t combinable because it has different method steps. Please note that the rejection is a combination of references.  What is imported from Shin into Lin is the claimed limitation and not any of Shin’s other method steps of forming the multilayer structure.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The new claim limitations of claim 23 will be addressed below in the body of the rejection.
Next arguments are presented concerning claims 27 and 30 alleging that one a skilled artisan wouldn’t be motivated to use an underfill in the invention of Lin 972 by 
Please note that alternative methods of underfilling and encapsulating exist besides a one step process.  For example, a two-step process that underfills and then encapsulates with different materials.  This would be preferable for example in situations were overall height and size are important.  The added standoff height of Lin 972 would increase overall height and enlarge the package.  A two-step process solves this problem because specialized underfills are designed to flow into the smaller spaces allowing for smaller packages.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Please note that the rejection is a combination of references wherein portions of one reference are combined with the teachings of another. Clearly in some cases minor adjustments might be required but they are within the ordinary level of skill. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further arguments about claim 36 are that the reference must be considered in its entirety and not pick and choose from the prior art.

Another argument presented concerning claim 36 alleges that one a skilled artisan wouldn’t be motivated to use an underfill in the invention of Lin 972 by arguing that the metal layer increases standoff and therefore allows for one step encapsulation and underfilling and one of the advantages mentioned in Lin is to reduce process steps.
Please note that alternative methods of underfilling and encapsulating exist besides a one step process.  For example, a two-step process that underfills and then encapsulates with different materials.  This would be preferable for example in situations were overall height and size are important.  The added standoff height of Lin 972 would increase overall height and enlarge the package.  A two-step process solves this problem because specialized underfills are designed to flow into the smaller spaces allowing for smaller packages.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally it is argued that reliance upon the omission of an element case law (MPEP 2144.01(II) in the rejection of claim 36 is misplaced because the cited cases are unrelated.
Please note MPEP 2144.04 II states the omission of an element and its function is obvious if the function of the element is not desired.  In this rejection as following this statement precisely, the layer 94 is eliminated along with its function.  The package is still functional as a result of this elimination.  Plus Shin is cited as teaching this exact configuration which teaches that this omission is known in the art.
Another argument presented concerning claim 3 alleges that one a skilled artisan wouldn’t be motivated to use an underfill in the invention of Lin 972 by arguing that the 
Please note that alternative methods of underfilling and encapsulating exist besides a one step process.  For example, a two-step process that underfills and then encapsulates with different materials.  This would be preferable for example in situations were overall height and size are important.  The added standoff height of Lin 972 would increase overall height and enlarge the package.  A two-step process solves this problem because specialized underfills are designed to flow into the smaller spaces allowing for smaller packages.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Please note that any and every skilled artisan knows that adding additional circuit patterns to a multilayer structure is conventionally known and used in the art.  Additional circuit patterns increase functionality and redistributes the circuit pattern to needed locations.
Pertaining to claim 52, it is argued that

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, 29, and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, in view of Shin et al., US 9,397,050, and/or Park et al., US 2012/0273960.
Regarding claim 21, Lin (figures 8A-8G) teaches a method of manufacturing a semiconductor device, the method comprising:
providing a dummy substrate 80 comprising a first surface and a second surface opposite the first surface (figure 8A);

providing a first circuit pattern 82 upon the first surface of the dummy substrate 80 (figure 8A),
applying a dielectric material 84 to at least a portion of the first surface of the dummy substrate and at least a portion of the first circuit pattern (figure 8A), and
providing a second circuit pattern 86 that electrically contacts portions of the first circuit pattern 82 exposed by the dielectric material 84 (figure 8A);
after said building the first multilayer structure (figures 8A-B), forming a conductive pillar 100 (figure 8C-D) on the first multilayer structure, the conductive pillar having a first end contacting a first portion of the second circuit pattern 86;
coupling a semiconductor die 102 to the first multilayer structure to permit operation of the semiconductor die 102 via the first multilayer structure, the coupling comprising attaching a conductive terminal 104 on a first surface of the semiconductor die 102 to a second portion of the second circuit pattern 90 (figure 8D);
encapsulating the conductive pillar 100, the semiconductor die 102, and a top surface of the first multilayer structure, with an encapsulant 106 (figure 8D);
	building a second multilayer structure 108-114 over the encapsulated conductive pillar 100 and the encapsulated semiconductor die 102, said building the second multilayer structure comprising electrically interconnecting the second multilayer 
removing at least a portion of the dummy substrate 100 to expose the first circuit pattern 82/86 of the first multilayer structure (figure 8F).
Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the pillar having a first end contacting a first portion of the second circuit pattern. It would have been obvious to one of ordinary skill in the art at the time of the invention to omit the additional circuit and dielectric material in the invention of Lin because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II A). The number of circuit layers and dielectric material can vary based upon the needs of the situation. So the omission of the additional combinations and their function in Lin is obvious in situations where they aren't desired.
Lin fails to teach the first end of the conductive pillar 100 corresponds to a lowermost end of the conductive pillar 100; and the lowermost surface of the encapsulant is substantially at the same level as the first end of the conductive pillar 100.

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the multilayer structure of Lin (as shown in figure 8B) with the multilayer structure of either or both of Shin (figure 9:152) and Park (figure 7h:210) because they are known equivalent multilayer structures upon which a semiconductor device is built. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 23, Lin (figure 12) teaches a solder ball 118 coupled to the first circuit pattern 82, wherein an uppermost end of the solder ball 216 is lower than the dielectric material 84 of the first multilayer structure.

With respect to claim 45, Lin teaches stacking the second semiconductor device (column 8, lines 35-40 teaches attaching an additional device such as a passive device an active device or other electronic devices) on the second multilayer structure to permit operating the second semiconductor device via the conductive pillar 100 and the first multilayer structure.
As to claim 46, Shin teaches the lowermost surface of the encapsulant 144 is no lower than the first end of the conductive pillar 166.
In re claim 47, Shin teaches the conductive terminal comprises a bond pad 125; and the first end of the conductive pillar 166 extends lower than the bond pad 125.
Lin and Shin fail to teach the first portion of the second circuit pattern is at substantially a same vertical level as the second portion of the second pattern.
Park (figure 11) teaches the first portion (where pillar 200 attaches to 212) of the second circuit pattern 212 is at substantially a same vertical level as the second portion  (where 124 meets 212 at 130) of the second pattern 212.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the same vertical level of Park in the invention of Lin and Shin because .  
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, in view of Shin et al., US 9,397,050, and/or Park et al., US 2012/0273960, as applied to claim 21 above, and further in view of Lin et al., US 7,858,441 (hereafter Lin 441).
Concerning claim 27, Lin, which teaches an optional underfill (column 5, lines 49-51), fails to teach wherein said attaching the conductive terminal comprises using a conductive bump, Lin teaches a metal layer (column 7, lines 45-53), to attach the conductive terminal to the second portion of the second circuit pattern, and filling a space between the first surface of the semiconductor die and the top surface of the first multilayer structure with an underfill material different from the encapsulant, before the encapsulating, and wherein the underfill contacts at least one side surface of the 
Shin (figure 4) teaches wherein said attaching the conductive terminal 125 comprises using a conductive bump 126 to attach the conductive terminal 1258 to the second portion of the second circuit pattern 150.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive bump of Shin in place of the metal layer in the invention of Lin because a conductive bump is a conventionally known and used metal layer.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Lin 441 (figure 7) teach filling a space between the first surface of the semiconductor die 532 and the top surface of the first multilayer structure with an underfill material 535 different from the encapsulant, before the encapsulating, and wherein the underfill 535 contacts at least one side surface of the semiconductor die 532 that connects the first surface of the semiconductor die 532 to a second surface of the semiconductor die 532 opposite the first surface of the semiconductor die 532.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the underfill of Lin 441 in the invention of Lin 972 because a skilled artisan knows that such an underfill is conventionally known and used in the art to improve adhesion of the die to create secure attachment (as taught by Lin 972 
Though Lin 441 fails to teach it is a different material than the one used for the encapsulant, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a different material in the invention of Lin because it would have different requirements and characteristics, such as flowability, than the encapsulant. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 33 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, in view of Shin et al., US 9,397,050, and/or Park et al., US 2012/0273960, as applied to claims 30 and 21 above respectively, and further in view of Pagaila et al. US 2011/0204505.
Concerning claims 33 and 48, Lin fails to teach a second surface of the semiconductor die is exposed from the encapsulant at an uppermost surface of the encapsulant; and the second multilayer structure comprises a first passivation layer that contacts and completely covers the second surface the semiconductor die, and a second passivation layer made of a same material as the first passivation layer.
Pagaila teaches a second surface 132 of the semiconductor die 124 is exposed from the encapsulant 130 at an uppermost surface of the encapsulant 130 (figure 3c); and

the second multilayer structure comprises a first passivation layer 134 that contacts and completely covers the second surface the semiconductor die 130, and a second passivation layer made of a same material (paragraphs 0045 & 0051) as the first passivation layer 152 (figure 7).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a second passivation layer that completely covers the die and is made of the same material as the first passivation layer of Pagaila in the invention of Lin because Pagaila teaches an equivalent way of forming the second multilayer structure.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Claims 30-31, 35, 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, and Lin et al., US 7,858,441 (hereafter Lin 441), in view of Shin et al., US 9,397,050, and/or Park et al., US 2012/0273960.
As to claim 30, Lin (figures 8A-G as applied to figure 11) teaches a method of manufacturing a semiconductor device, the method comprising:

building on the first surface of the dummy substrate 100, a first multilayer structure 82-92 (figure 8A) comprising:
	a first circuit pattern 82,
a second circuit pattern 86 electrically connected to the first circuit pattern 82, and a dielectric structure 84/88/92;
 exposing a portion of the first circuit pattern 82 at a first surface of the first multilayer structure 82-92; and 
exposing a portion of the second circuit pattern 86 at a second surface of the first multilayer structure 82-92 opposite the first surface of the first multilayer structure 82-92;
after said building the multilayer structure (figures 8a-b), providing a conductive pillar 100 having a first end in contact with a first portion of the second circuit pattern 90 exposed by the dielectric structure 84/88 (figures 8C-D), where the conductive pillar 100 comprises a second end (top of 100) opposite the first end (bottom of 100) and provides an electrical path directly vertically from the second end to under bump metallization 94 of the first multilayer structure 82-92;
coupling a semiconductor die 102 to the first multilayer structure to permit operation of the semiconductor die 102 via the first multilayer structure, the 
encapsulating the conductive pillar 100, the semiconductor die 102, and the second surface of the first multilayer structure 82-92, with an encapsulant 106 (figure 8D);
building a first surface of a second multilayer structure 126-114 over an exposed second end of the conductive pillar 100 opposite the first end of the conductive pillar 100, an exposed second surface of the semiconductor die 102 opposite the first surface of the semiconductor die, and a top surface of the encapsulant, to electrically interconnect a third circuit pattern 127 exposed at the first surface of the second multilayer structure to the second circuit pattern of the first multilayer structure (figure 11) such that a second semiconductor device (column 8, lines 35-40 teaches attaching an additional device such as a passive device an active device or other electronic devices) that is later coupled to the third circuit pattern 127 is operable via the conductive pillar 100 and the first multilayer structure; and
removing at least a portion of the dummy substrate 100 to expose the first circuit pattern of the first multilayer structure (figure 8F).
Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the pillar having a first end contacting a first portion of the second circuit pattern.

Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the third circuit pattern comprises a single conductive layer and the third circuit pattern is exposed at a second surface of the second multilayer structure opposite the first surface of the second multilayer structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to omit the additional circuit and dielectric material in the invention of
Lin because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II A). The number of circuit layers and dielectric material can vary based upon the needs of the situation. So the omission of the additional combinations and their function in Lin is obvious in situations where they aren't desired.
Lin, which teaches an optional underfill (column 5, lines 49-51), fails to teach filling, before the encapsulating, a space between the first surface of the 
Lin 441 (figure 7) teaches filling a space between the first surface of the semiconductor die 532 and the top surface of the first multilayer structure with an underfill material 535 different from the encapsulant, before the encapsulating, and wherein the underfill 535 contacts at least one side surface of the semiconductor die 532 that connects the first surface of the semiconductor die 532 to a second surface of the semiconductor die 532 opposite the first surface of the semiconductor die 532.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the underfill of Lin 441 in the invention of Lin because a skilled artisan knows that such an underfill is conventionally known and used in the art to improve adhesion of the die to create a secure attachment (as taught by Lin 972 (column 5, lines 49-51) and Lin 441 (column 14, lines 23-25)). The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Lin fails to teach no portion of the encapsulant adjacent to the conductive pillar is lower than the first end of the conductive pillar.
Shin et al., US 9,397,050 (figure 9) teaches no portion of the encapsulant 144 adjacent to the conductive pillar 166 is lower than the first end of the conductive pillar 166. Also Park et al., US 2012/0273960 (figure 11), teaches no portion of the encapsulant 194 adjacent to the conductive pillar 200 is lower than the first end of the conductive pillar 200.
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the multilayer structure of Lin (as shown in figure 8B) with the multilayer structure of either or both of Shin (figure 9:152) and Park (figure 7h:210) because they are known equivalent multilayer structures upon which a semiconductor device is built. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 
In re claim 31, Lin (figure 11) teaches the second multilayer structure 126-114 comprises: at least one dielectric material layer 126/110/114 that exposes the third circuit pattern of the second multilayer structure to electrically contact the stacked semiconductor device.
With respect to claim 35, Lin (figure 8D) teaches utilizing the conductive member 104 comprises melting a conductive member (column 8, lines 17-19) between the conductive terminal 104 and the second portion of the second circuit pattern 90 of the first multilayer structure.
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, and Lin et al., US 7,858,441 (hereafter Lin 441), as applied to claim 30 above, and further in view of Shin et al., US 9,397,050.
In re claim 49, Lin teaches the first end of the conductive pillar 100 corresponds to a lowermost end of the conductive pillar 100; the terminal comprises a bond pad 104; but fails to teach the lowermost end of the conductive pillar 100 extends lower than the bond pad 104.
It would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the layer 94 in the invention of Lin allowing the pillar 100 
Direct attachment of the pillar to the pad is well known in the art and would still provide electrical connection them. This is supported by Shin et al., US 9,397,050 which teaches the lowermost end of the conductive pillar 166 extends lower than the bond pad 125.
Concerning claim 50, Lin fails to teach the first end of the conductive pillar 100 corresponds to a lowermost end of the conductive pillar 100; and the lower most end of the conductive pillar 100 is substantially at a same vertical level as a lowermost surface of the encapsulant.
Shin et al., US 9,397,050 (figure 9) which teaches the first end of the conductive pillar 166 corresponds to a lowermost end of the conductive pillar 166; and the lower most end of the conductive pillar 166 is substantially at a same vertical level as a lowermost surface of the encapsulant 144. Also Park et al., US 2012/0273960 (figure 11), teaches the first end of the conductive pillar 200 corresponds to a lowermost end of the conductive pillar 200; and the lower most end of the conductive pillar 200 is substantially at a same vertical level as a lowermost surface of the encapsulant 194.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the multilayer structure of Lin (as shown in figure 8B) with .
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, as applied to claim 30 above, and further in view of Park et al., US 2012/273960.
Concerning claim 33, Lin 972 fails to teach the semiconductor die 102 is exposed from the encapsulant 106 at an uppermost surface of the encapsulant 106; and the second multilayer structure 108/110/112/114 comprises a first passivation layer 110 that contacts and completely covers the second surface of the semiconductor die 106, and a second passivation layer 114, but fails to teach the second passivation layer is made of a same material as the first passivation layer.
Park teaches the semiconductor die 124 is exposed from the encapsulant 194 at an uppermost surface of the encapsulant 194; and the second multilayer structure 204/206 comprises a first passivation layer 206 that contacts the semiconductor die 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the materials of Park in the invention of Lin because Park teaches it is a known and used set of materials. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, as applied to claim 21 above.
With respect to claim 34, Lin 972 (figures 8A-G) fails to teach the underfill material further contacts at least a second side surface of the semiconductor die; but Lin 972 (figure 11) does teach the encapsulating 106 exposes the second surface of the semiconductor die 102 through the encapsulant 106.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the embodiment of figure 11 in the invention of the embodiment of figures 8A-G because Lin teaches they are known alternative, equivalent structures. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sidewall coating underfill of Lin 441 in the invention of Lin 972 because coating the sidewalls with the underfill forms a strong bond between the die and the substrate that prevents delamination.
Claims 36, 38, 44, 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al, US 7,993,972, in view of Shin et al., US 9,397,050.
As to claim 36, Lin (figures 8A-G & alternative embodiment 11) teaches a method of manufacturing a semiconductor device, the method comprising:
providing a dummy substrate 100 comprising a first surface (figure 8A); building a first multilayer structure 82-92 directly on the first surface of the dummy substrate 100 (figures 8A-B), the building comprising:
providing a first circuit pattern 82directly on the first surface of the dummy substrate 100, applying a dielectric material 84 that surrounds the first circuit pattern 82, and providing a second circuit pattern 86 electrically connected to the first circuit pattern 82;
after said building the multilayer structure (figures 8a-b), positioning a first end of a conductive pillar 100 on a first portion of the second circuit pattern 86 (figures 8C-D);

encapsulating the conductive pillar 100, the semiconductor die 102, and the second surface of the first multilayer structure 82-92, with an encapsulant 106;
providing a second multilayer structure 126-114 (figure 11) over an exposed second end of the conductive pillar 100 opposite the first end of the conductive pillar 100, an exposed second surface of the semiconductor die 102 opposite the first surface of the semiconductor die 102, and a top surface of the encapsulant 106, to electrically interconnect the second multilayer structure 126-114 to the second circuit pattern 86 of the first multilayer structure 82-92 via the conductive pillar 100; and
electrically interconnecting a second semiconductor device (column 8, lines 35-40 teaches an additional device such as a passive device, an active device or an electronic device) to the second multilayer structure after the testing confirms the semiconductor die is not defective.
removing at least a portion of the dummy substrate 100 to expose the first circuit pattern 82 of the first multilayer structure 82-92 (figure 8F).
	Lin, which teaches additional circuit patterns and dielectric materials, fails to teach the pillar having a first end contacting a first portion of the second circuit pattern.

Lin fails to teach testing semiconductor die via the first multilayer structure before electrically connecting a second semiconductor device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to test the first semiconductor upon its completion and before other devices and/or components are attached in the invention of Lin because testing before advancing to the next step is standard practice known to every skilled artisan.
The use of conventional steps to perform their known functions is obvious (MPEP 2144.07).
Even if the die was previously tested to be KGD a skilled artisan would want to know that the overall device is electrically sound before proceeding with using that device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to eliminate the layer 94 in the invention of Lin allowing the pillar 100 to directly attach to the layer 90 and substantially coincide with the lower surface of the encapsulant because the omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04 II). Direct attachment of the pillar to the pad is well known in the art and would still provide electrical connection them. This is supported by Shin et al., US 9,397,050 (figure 9) which teaches the first end of the conductive pillar 166 corresponds to a lowermost end of the conductive pillar 166; and the lower most end of the conductive pillar 166 substantially coincides with a lowermost surface of the encapsulant 144.
	Pertaining to claim 38, though Lin, which teaches the use of an optional underfill (column 5, lines 49-51), fails to teach filling a space, before encapsulating, between the first surface of the semiconductor die and the top surface of the first multilayer structure with an underfill material different from the encapsulant, such that the underfill material contacts at least, the first semiconductor die, the conductive terminal on the bond pad and at least one side surface of the semiconductor die that connects the first surface of the semiconductor die to a second surface of the 
With respect to claim 44, Lin (figure 8G) teaches the providing the second multilayer structure comprises a third circuit pattern 108 electrically contacting the second end of the conductive pillar 100, such that the third circuit pattern 108 comprises a single conductive layer and the third circuit pattern is exposed at a second surface of the second multilayer structure opposite the first surface of the second multilayer structure; and the providing the conductive terminal 94 on the bond pad 104 of the semiconductor die 102 comprises electrically connecting the bond pad to the second portion of the second circuit pattern 86 by melting the conductive terminal onto the second portion of the second circuit pattern (column 8, lines 17-19).
Lin, which teaches additional circuit patterns and dielectric materials, fails to teach wherein the third circuit pattern 108 comprises a single conductive layer and the third circuit pattern 108 is exposed at a second surface of the second multilayer structure opposite the first surface of the second multilayer structure.

In re claim 51, Lin though fails to teach providing a second multilayer structure comprises forming a third circuit pattern, and said providing a first circuit pattern of the first multilayer structure is performed utilizing a same process as said forming the third circuit pattern, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a third circuit pattern using the same process as the first circuit pattern in the invention of Lin because it is well known and conventionally in the art techniques. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 52, Lin fails to teach the first end of the conductive pillar 100 corresponds to a lowermost end of the conductive pillar 100; and the lower most end of the conductive pillar 100 substantially coincides with a lowermost surface of the encapsulant.

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the multilayer structure of Lin (as shown in figure 8B) with the multilayer structure of either or both of Shin (figure 9:152) and Park (figure 7h:210) because they are known equivalent multilayer structures upon which a semiconductor device is built. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www,uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/10/2021